IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                               NO. 2014-KA-00914-COA

DANIEL ROY SNYDER A/K/A DANIEL                                           APPELLANT
SNYDER A/K/A DANIEL R. SNYDER

v.

STATE OF MISSISSIPPI                                                       APPELLEE

DATE OF JUDGMENT:                        06/20/2014
TRIAL JUDGE:                             HON. DALE HARKEY
COURT FROM WHICH APPEALED:               JACKSON COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                  OFFICE OF STATE PUBLIC DEFENDER
                                         BY: W. DANIEL HINCHCLIFF
ATTORNEY FOR APPELLEE:                   OFFICE OF THE ATTORNEY GENERAL
                                         BY: ABBIE EASON KOONCE
DISTRICT ATTORNEY:                       ANTHONY N. LAWRENCE III
NATURE OF THE CASE:                      CRIMINAL - FELONY
TRIAL COURT DISPOSITION:                 CONVICTED OF FELONY LEAVING THE
                                         SCENE OF AN ACCIDENT AND
                                         SENTENCED TO SIX YEARS, WITH FIVE
                                         YEARS SUSPENDED, ONE YEAR TO
                                         SERVE IN THE CUSTODY OF THE
                                         MISSISSIPPI DEPARTMENT OF
                                         CORRECTIONS, AND FIVE YEARS’
                                         POSTRELEASE SUPERVISION
DISPOSITION:                             AFFIRMED - 05/03/2016
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

      BEFORE LEE, C.J., BARNES AND ISHEE, JJ.

      LEE, C.J., FOR THE COURT:

                              PROCEDURAL HISTORY

¶1.   Daniel Snyder was convicted of felony leaving the scene of an accident. The Jackson

County Circuit Court sentenced Snyder to six years, with five years suspended, one year to
serve in the custody of the Mississippi Department of Corrections, and five years’ postrelease

supervision. Snyder filed posttrial motions, which were denied. Snyder now appeals,

asserting that the evidence was insufficient to support the guilty verdict.

                                          FACTS

¶2.    On February 22, 2013, around 6:40 p.m., Snyder was driving home and struck and

killed Kaytlynn Brann. Brann, sixteen years old at the time, and Sarah Guy had been walking

down Pointe Aux Chenes Road in Jackson County, Mississippi. Brann and her family lived

in a subdivision, Rue Beaux Chenes, directly off Pointe Aux Chenes Road. Guy testified that

Brann was walking in the road at the time of the accident. Snyder was an officer with the

Pascagoula Police Department but was off duty at the time of the accident. It was later

determined that Snyder was not at fault for the accident. However, witnesses indicated that

Snyder left the scene of the accident for as long as fifteen minutes.

¶3.    Corry Bialota was at Damien Orslene’s house in the Rue Beaux Chenes subdivision

when he heard screaming. Bialota testified that as he was running toward Brann, he noticed

a dark-blue truck parked in one of the two entrances to the Rue Beaux Chenes subdivision.

Bialota stated the truck was facing Pointe Aux Chenes Road and its passenger-side headlight

was out. As he was attempting to render aid to Brann, Bialota saw a man standing beside the

truck. Bialota testified this man walked toward Brann but did not attempt to render aid. The

man stated, “I can’t believe this is happening,” and drove away. Bialota saw the truck return

to the scene approximately ten to fifteen minutes later and park behind Deputy Hemakshiben

Bhakta’s car.



                                              2
¶4.    Orslene testified that he was standing in his driveway with Bialota when he heard the

truck drive past, then heard a thump. He saw the truck spin into the neighborhood. Orslene

heard a scream and ran towards Brann. Orslene testified he saw a man standing at the edge

of the road staring into the ditch where Brann had landed. This man stated, “I didn’t see

her,” and “I dialed 911.” Orslene noticed that at one point the truck had been moved from

where he first saw it when he was running to help Brann.

¶5.    Deputy Bhakta, with the Jackson County Sheriff’s Department, responded to the

scene. She had received a call about a hit and run where the suspect had fled the scene in a

dark-blue truck. Deputy Bhakta testified that she had been on the scene approximately seven

to ten minutes when a truck pulled up and parked behind her patrol car. Snyder exited the

truck, approached her, and admitted to hitting Brann with his truck. Deputy Bhakta testified

she asked Snyder why he fled the scene and he responded that he did not know what he had

hit and he went to turn around. Deputy Bhakta stated that Snyder did not appear to be

impaired.

¶6.    Phillip Dick was delivering pizza to the subdivision around the time of the accident.

He tried to turn into the subdivision but a dark-blue truck was parked in the entrance. The

truck was facing Pointe Aux Chenes Road and had a broken headlight. Dick drove to the

other entrance of the subdivision, delivered the pizza, and circled around to the entrance

where the truck had been parked. Dick noticed the truck was no longer parked in the

entrance to the subdivision. Dick, who was also a paramedic, parked his car nearby in order

to assist and saw Deputy Bhakta’s patrol car. Dick did not see a dark-blue truck parked near



                                             3
Deputy Bhakta’s patrol car at that time.

¶7.       Tanya Beachum, a 911 dispatcher, received a call from a man indicating he had hit

a pedestrian on Pointe Aux Chenes Road. Beachum told the man to stay on the line, and the

man stated, “All right, hurry up.” The call was then disconnected. Beachum received

another call shortly thereafter from the same man indicating he had hit a pedestrian on Pointe

Aux Chenes Road. Beachum testified she then transferred the caller to the appropriate call

center.

¶8.       Deputy Lance Eubanks, with the Jackson County Sheriff’s Department, arrived on the

scene after Deputy Bhakta and parked his patrol car behind Snyder’s truck. At this point

Snyder had returned to the scene and parked his truck behind Deputy Bhakta’s patrol car.

Deputy Eubanks spoke with Snyder, and he indicated that he had struck something, turned

into the entrance of the subdivision, then turned around to go back to the scene to see what

he had hit. Deputy Eubanks indicated Snyder did not appear impaired. At one point Snyder

did admit to drinking several beers that day. A portable breath test was administered, which

registered positive – indicating the presence of alcohol. At some point later, Snyder’s blood

was tested for the presence of alcohol. The test indicated Snyder’s blood-alcohol content was

.06%.

¶9.       Clifton Seay drove past the accident site and saw glass in the road and Brann’s body

in the ditch beside the road. Seay exited his car to help. He testified that he did not see a

dark-blue truck nearby. Seay stated he spoke with Guy, and she indicated a dark-blue truck

hit Brann. Seay testified that Deputy Bhakta’s and Dick’s cars were the next two to arrive



                                               4
on the scene. Seay was on the scene for approximately fifteen minutes and never saw Snyder

during that time period. Seay stated he did see Snyder when the ambulance arrived. Seay

testified Snyder stated that he was an off-duty police officer, that he had hit Brann, and “that

was the reason he returned to the scene of the accident.” Seay also heard Snyder tell Deputy

Bhakta that he left the scene because he did not realize he had hit someone.

                                       DISCUSSION

¶10.   Snyder’s sole issue on appeal is that the evidence was insufficient to support his

conviction. Regarding whether the evidence was legally sufficient to support the verdict, we

look to our standard of review. “[T]he critical inquiry is whether the evidence shows

‘beyond a reasonable doubt that [the] accused committed the act charged, and that he did so

under such circumstances that every element of the offense existed[.]’” Bush v. State, 895

So. 2d 836, 843 (¶16) (Miss. 2005) (citation omitted). If, viewing the evidence in the light

most favorable to the State, any rational trier of fact could have found, beyond a reasonable

doubt, that the essential elements of the crime existed, this Court will affirm the conviction.

Id. The jury determines the credibility of witnesses and resolves conflicts in the evidence.

Davis v. State, 866 So. 2d 1107, 1112 (¶17) (Miss. Ct. App. 2003).

¶11.   Mississippi Code Annotated section 63-3-401(1) (Rev. 2013) states:

       The driver of any vehicle involved in an accident resulting in injury to or death
       of any person shall immediately stop such vehicle at the scene of such accident
       or as close thereto as possible but shall then forthwith return to and in every
       event shall remain at the scene of the accident until he has fulfilled the
       requirements of Section 63-3-405.

Mississippi Code Annotated section 63-3-405 (Rev. 2013) requires the driver to provide his



                                               5
name, address, and vehicle registration number. Section 63-3-405 also requires the driver

to render the victim “reasonable assistance.”

¶12.   Snyder argues that leaving the scene of the accident for a short period of time should

not be a felony, since he did return to the scene and fulfilled the requirements of section 63-

3-405. Snyder contends that he did not have the intent to evade responsibility. Although

Snyder did return to the scene and admitted to hitting Brann, the fact remains that Snyder did

leave the scene, and for as long as fifteen minutes. More than one witness testified to seeing

Snyder leave the scene. And Snyder was aware that he had hit someone – there was

testimony Snyder exited his truck, saw the victim, and then left the scene. According to the

State, Snyder likely left the scene to cover up evidence that he had been drinking that day.

We find the evidence was sufficient to support the verdict. This issue is without merit.

¶13. THE JUDGMENT OF THE JACKSON COUNTY CIRCUIT COURT OF
CONVICTION OF FELONY LEAVING THE SCENE OF AN ACCIDENT AND
SENTENCE OF SIX YEARS, WITH FIVE YEARS SUSPENDED, ONE YEAR TO
SERVE IN THE CUSTODY OF THE MISSISSIPPI DEPARTMENT OF
CORRECTIONS, AND FIVE YEARS’ POSTRELEASE SUPERVISION, IS
AFFIRMED. ALL COSTS OF THIS APPEAL ARE ASSESSED TO JACKSON
COUNTY.

    IRVING AND GRIFFIS, P.JJ., BARNES, ISHEE, CARLTON, FAIR, JAMES,
WILSON AND GREENLEE, JJ., CONCUR.




                                                6